62 N.Y.2d 884 (1984)
In the Matter of Barbara M. Sims, as Judge of the Buffalo City Court, Petitioner. State Commission on Judicial Conduct, Respondent.
Court of Appeals of the State of New York.
Submitted May 14, 1984.
Decided June 7, 1984.
Motion for reargument denied. [See 61 N.Y.2d 349.] Motion to disqualify a Judge of this court dismissed upon the ground that the court has no jurisdiction to entertain the motion made on nonstatutory grounds. That application was referred to the Judge, and he denied it with the following decision: "Motion denied (see Matter of Waltemade, 37 NY2d [ll])."